Citation Nr: 1121675	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran had active duty from February 1962 to July 1982.  The Veteran died in November 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied the benefits sought on appeal.  The appellant's claim was remanded by the Board for further development in February 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the prior Board remand, the appellant filed a claim for service connection for the cause of the Veteran's death in December 2003.  The post-service private medical evidence establishes that metastatic esophageal cancer was diagnosed in August 2003.  The Veteran chose not to undergo surgery.  Instead, the Veteran opted for herbal treatment.  See November 2003 report from Greene Memorial Hospital.  Unfortunately, the cancer was terminal and he died shortly thereafter.  The Certificate of Death reflects that the Veteran died on November [redacted], 2003.  The immediate cause of death was metastatic esophageal cancer of 2 years duration.  There were no significant conditions contributing to death.

The RO denied the appellant's claim in May 2004, noting that the Veteran's service medical records were silent as to any complaints, treatment, or diagnosis of esophageal cancer.  However, the Board noted in February 2008 that the Veteran's service medical records do contain several notations relating to the digestive tract, and specifically, the throat.  In July 1969, the Veteran reported to sick call complaining of a bump on the right side of his throat which hurt when he swallowed.  A sore throat was reported at that time as well.  The Veteran reported a sore throat in May 1977.  In June 1979, the Veteran complained of a severe throat disorder.  

The Board requested a VA medical opinion based upon a review of the evidence of record in February 2008.  38 C.F.R. § 3.159(c)(4)(i) (2010).  Specifically, the Board determined that a VA medical opinion was warranted in this case because the Veteran's service records document several complaints of throat problems.  While an opinion was obtained in October 2009, the Board notes that the opinion is incomplete.  

First, the examiner noted that the Veteran's first inservice gastrointestinal (GI) complaints were in 1975 and 1976, when the Veteran complained of abdominal pain and weight loss.  However, the examiner failed to note the service treatment report from July 1969, when the Veteran reported to sick call complaining of a bump on the right side of his throat which hurt when he swallowed, and was accompanied by a sore throat.  The Veteran's other reports of a sore throat, in May 1977 and June 1979, were not discussed.  As the appellant has relied on these records in support of her claim, these records are pertinent to this case and must be discussed within the context of any opinion.  

Further, while exposure to herbicides during the Veteran's tour of duty in Vietnam was conceded by the RO and the Board, the examiner stated that he was unable to decipher from the charts whether the Veteran was exposed to Agent Orange.  The examiner went on to note that esophageal cancer was not considered by VA as a result of Agent Orange, and an etiological opinion as to whether the Veteran exhibited symptoms of esophageal cancer related to actual exposure to herbicide agents was not provided.  Finally, as noted above, the examiner failed to address the relevance, if any, of the throat problems noted in service.

Although esophageal cancer is not a presumptive disorder as per 38 C.F.R. § 3.309(e), the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual, direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

As such, an additional etiological opinion should be obtained.  This opinion should discuss the Veteran's complete service treatment history (specifically noting several complaints of a sore throat and the allegations made on the appellant's behalf that symptoms of esophageal cancer were shown in service), and should discuss the Veteran's conceded exposure to herbicides and direct service connection.


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate VA medical facility for an additional VA opinion, in the appropriate specialty, to determine whether esophageal cancer was etiologically-related to service, directly and/or as a result of exposure to herbicides.

After a review of the claims folder, to include the service treatment reports indicating complaints of throat problems beginning in 1969, private treatment records, and prior VA opinions of record, the examiner should address the following:

Whether it is at least as likely as not that esophageal cancer was etiologically-related to the Veteran's period of active service, to include, but not limited to, exposure to herbicides.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided, to include a discussion of the Veteran's complete service treatment history (specifically noting several complaints of a sore throat and the allegations made on the appellant's behalf that symptoms of esophageal cancer were shown in service), the Veteran's conceded exposure to herbicides, and whether the Veteran's esophageal cancer is directly related to any symptoms shown in service and/or to herbicide exposure.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  The RO should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the appellant should be provided with a supplemental statement of the case, and afforded a reasonable period of time within which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


